               Case 1:19-cv-00004-PEC Document 10 Filed 01/15/19 Page 1 of 2



                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS

       JUSTIN TAROVISKY, ET AL.,                         )
                                                         )
                                  Plaintiffs,            )
                                                         )       No. 19-4C
                          v.                             )
                                                         )       (Judge Campbell-Smith)
       UNITED STATES,                                    )
                                                         )
                                  Defendant.             )

                   DEFENDANT’S MOTION FOR A STAY OF ALL CURRENT
                   DEADLINES IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of all current deadlines, including

deadlines to respond to plaintiffs’ complaint, motion for leave to file a second amended

complaint, and motion for class certification, in the above-captioned case.

       1.          At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       2.          Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

       3.          Undersigned counsel for the Department of Justice therefore requests a stay of all

current deadlines, including deadlines to respond to plaintiffs’ complaint, motion for leave to file

a second amended complaint, and motion for class certification, in the above-captioned case until

Congress has restored appropriations to the Department.

          4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at
                   Case 1:19-cv-00004-PEC Document 10 Filed 01/15/19 Page 2 of 2



      that point, all current deadlines for the parties be extended commensurate with the duration of the

      lapse in appropriations.

              5.       On January 15, 2019, plaintiffs’ counsel indicated that plaintiffs would oppose

      this motion.

              6.       Therefore, although we greatly regret any disruption caused to the Court and to

      plaintiffs, the Government hereby moves for a stay of all current deadlines, including deadlines

      to respond to plaintiffs’ complaint, motion for leave to file a second amended complaint, and

      motion for class certification, until Department of Justice attorneys are permitted to resume their

      usual civil litigation functions.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     /s/ Robert E. Kirschman, Jr.
                                                     ROBERT E. KIRSCHMAN, JR.
                                                     Director
                                                     Commercial Litigation Branch
                                                     Civil Division
                                                     United States Department of Justice
                                                     P.O. Box 480
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 616-0328
January 15, 2019                                     robert.kirschman@usdoj.gov




                                                      -2-
